Case 2:21-cv-06655-MWF-MRW Document 10 Filed 08/19/21 Page 1 of 2 Page ID #:32

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No.        CV 21-6655 MWF (MRWx)                                    Date: August 19, 2021
 Title       Clifton Walker v. 2635 Hyperion Station Inc., et al.


 Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                    Rita Sanchez                                        Not Reported
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                  Not Present                                        Not Present

 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE SUPPLEMENTAL
              JURISDICTION

        The Complaint filed in this action asserts a claim for injunctive relief arising
 out of an alleged violation of the Americans with Disabilities Act (“ADA”), 42
 U.S.C. §§ 12101-12213, a claim for damages pursuant to the Unruh Civil Rights
 Act (“Unruh Act”), Cal. Civ. Code §§ 51-53, and other state law claims alleged by
 Plaintiff. The sole basis for jurisdiction over the Unruh Act claim is supplemental
 jurisdiction pursuant to 28 U.S.C. § 1367(a). The Court, however, may decline to
 exercise supplemental jurisdiction for the reasons delineated in § 1367(c).

        This Court has a sua sponte obligation to confirm that it has subject matter
 jurisdiction. Nevada v. Bank of Am. Corp., 672 F.3d 661, 673 (9th Cir. 2012) (“[I]t
 is well established that ‘a court may raise the question of subject matter
 jurisdiction, sua sponte, at any time during the pendency of the action . . . .’”
 (quoting Snell v. Cleveland, Inc., 316 F.3d 822, 826 (9th Cir. 2002))).

        Therefore, to assist this Court in its duty, Plaintiff is ORDERED to SHOW
 CAUSE in writing as to why this Court should exercise supplemental jurisdiction
 over the Unruh Act claim and the other state law claims alleged by Plaintiff. The
 Response to the Order to Show Cause shall include (1) the amount of statutory
 damages sought pursuant to the Unruh Act; and (2) sufficient facts for the Court to
 determine whether Plaintiff or Plaintiff’s counsel meet the definition of a “high-


 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:21-cv-06655-MWF-MRW Document 10 Filed 08/19/21 Page 2 of 2 Page ID #:33

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No.        CV 21-6655 MWF (MRWx)                              Date: August 19, 2021
 Title       Clifton Walker v. 2635 Hyperion Station Inc., et al.

 frequency litigant” as defined in California Code of Civil Procedure section
 425.55(b)(1) & (2). These facts shall be set forth in declarations signed under
 penalty of perjury.

       The Response shall be filed on or before SEPTEMBER 2, 2021. Failure to
 timely or adequately respond to this Order to Show Cause may, without further
 warning, result in the dismissal of the entire action without prejudice or the Court’s
 declining to exercise supplemental jurisdiction over the Unruh Act claim and the
 dismissal of that claim pursuant to 28 U.S.C. § 1367(c).

         IT IS SO ORDERED.

                                                                    Initials of Preparer: RS/sjm




 CV-90 (03/15)                        Civil Minutes – General                         Page 2 of 2
